Name: Council Regulation (EC) No 574/1999 of 12 March 1999 determining the third countries whose nationals must be in possession of visas when crossing the external borders of the Member States
 Type: Regulation
 Subject Matter: international law;  cooperation policy;  European Union law
 Date Published: nan

 Avis juridique important|31999R0574Council Regulation (EC) No 574/1999 of 12 March 1999 determining the third countries whose nationals must be in possession of visas when crossing the external borders of the Member States Official Journal L 072 , 18/03/1999 P. 0002 - 0005COUNCIL REGULATION (EC) No 574/1999 of 12 March 1999 determining the third countries whose nationals must be in possession of visas when crossing the external borders of the Member StatesTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 100c thereof,Having regard to the proposal from the Commission (1),Having regard to the opinion of the European Parliament (2),(1) Whereas Article 100c of the Treaty requires the Council to determine the third countries whose nationals must be in possession of a visa when crossing the external borders of the Member States;(2) Whereas the drawing up of the common list annexed to this Regulation represents an important step towards the harmonisation of visa policy; whereas the second subparagraph of Article 7a of the Treaty stipulates in particular that the internal market shall comprise an area without internal frontiers in which the free movement of, inter alia, persons is ensured in accordance with the Treaty; whereas other aspects of the harmonisation of visa policy, including the conditions for the issue of visas, are matters to be determined within the appropriate framework;(3) Whereas risks relating to security and illegal immigration should be given priority consideration when the said common list is drawn up; whereas, in addition, Member States' international relations with third countries also play a role;(4) Whereas the principle that a Member State may not require a visa from a person wishing to cross its external borders if that person holds a visa issued by another Member State which meets the harmonised conditions governing the issue of visas and is valid throughout the Community or if that person holds an appropriate permit issued by a Member State is a matter that should be determined within the appropriate framework;(5) Whereas this Regulation should not prevent a Member State from deciding under what conditions nationals of third countries lawfully resident within its territory may re-enter it after having left the territory of the Member States of the Union during the period of validity of their permits;(6) Whereas, in special cases justifying an exemption where visa requirements would in principle exist, Member States may exempt certain categories of person in keeping with international law or custom;(7) Whereas, since national rules differ on stateless persons, recognised refugees and persons who produce passports or travel documents issued by a territorial entity or authority which is not recognised as a State by all Member States, Member States may decide on visa requirements for that group of persons, where that territorial entity or authority is not on the said common list;(8) Whereas it is necessary, when new entities are added to the list, to take account of diplomatic implications and guidelines adopted on the matter by the European Union; whereas, at all events, the inclusion of a third country on the common list is entirely without prejudice to its international status;(9) Whereas the determination of third countries whose nationals must be in possession of visas when crossing the external borders of the Member States should be achieved gradually; whereas Member States will constantly endeavour to harmonise their visa policies with regard to third countries not on the common list; whereas the present provisions must not prejudice the achievement of free movement of persons as provided for in Article 7a of the Treaty; whereas the Commission should draw up a progress report on harmonisation in the first half of the year 2001;(10) Whereas, with a view to ensuring that the system is administered openly and that the persons concerned are informed, Member States should communicate to the other Member States and to the Commission the measures which they take pursuant to this Regulation; whereas for the same reasons that information must also be published in the Official Journal of the European Communities,HAS ADOPTED THIS REGULATION:Article 1 1. Nationals of third countries on the common list in the Annex shall be required to be in possession of visas when crossing the external borders of the Member States.2. Nationals of countries formerly part of countries on the common list shall be subject to the requirements of paragraph 1 unless and until the Council decides otherwise under the procedure laid down in the relevant provision of the Treaty.Article 2 1. Member States shall determine the visa requirements for nationals of third countries not on the common list.2. Member States shall determine the visa requirements for stateless persons and recognised refugees.3. Member States shall determine the visa requirements for persons who produce passports or travel documents issued by a territorial entity or authority which is not recognised as a State by all Member States if that territorial entity or authority is not on the common list.4. Within 10 working days of the entry into force of this Regulation, Member States shall communicate to the other Member States and the Commission the measures they have taken pursuant to paragraphs 1, 2 and 3. Any further measures taken pursuant to paragraph 1 shall be similarly communicated within five working days.The Commission shall publish the measures communicated pursuant to this paragraph and updates thereof in the Official Journal of the European Communities for information.Article 3 During the first half of 2001 the Commission shall draw up a progress report on the harmonisation of Member States' visa policies with regard to third countries not on the common list and, if necessary, submit to the Council proposals for further measures required to achieve the objective of harmonisation laid down in the Treaty.Article 4 1. A Member State may exempt nationals of third countries subject to visa requirements under Article 1(1) and (2) from such requirements. This shall apply in particular to civilian air and sea crew, flight crew and attendants on emergency or rescue flights and other helpers in the event of disaster or accident and holders of diplomatic passports, official duty passports and other official passports.2. Article 2(4) shall apply mutatis mutandis.Article 5 For the purposes of this Regulation, 'visa` shall mean an authorisation given or a decision taken by a Member State which is required for entry into its territory with a view to:- an intended stay in that Member State or in several Member States of no more than three months in all,- transit through the territory of that Member State or several Member States, except for transit through the international zones of airports and transfers between airports in a Member State.Article 6 This Regulation shall be without prejudice to any further harmonisation between individual Member States, going beyond the common list, determining the third countries whose nationals must be in possession of a visa when crossing their external borders.Article 7 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 12 March 1999.For the CouncilThe PresidentO. SCHILY(1) OJ C 11, 15. 1. 1994, p. 15.(2) OJ C 128, 9. 5. 1994, p. 350. Opinion of the European Parliament of 10 February 1999 (not yet published in the Official Journal).ANNEX COMMON LIST REFERRED TO IN ARTICLE 1 I. STATES AfghanistanAlbaniaAlgeriaAngolaArmeniaAzerbaijanBahrainBangladeshBelarusBeninBhutanBulgariaBurkina FasoBurma/MyanmarBurundiCambodiaCameroonCape VerdeCentral African RepublicChadChina (*)ComorosCongoCÃ ´te d'IvoireCubaDemocratic Republic of the CongoDjiboutiDominican RepublicEgyptEquatorial GuineaEritreaEthiopiaFederal Republic of Yugoslavia (Serbia and Montenegro)FijiFormer Yugoslav Republic of MacedoniaGabonThe GambiaGeorgiaGhanaGuineaGuinea-BissauGuyanaHaitiIndiaIndonesiaIranIraqJordanKazakhstanKyrgyzstanKuwaitLaosLebanonLiberiaLibyaMadagascarMaldivesMaliMauritaniaMauritiusMoldaviaMongoliaMoroccoMozambiqueNepalNigerNigeriaNorth KoreaOmanPakistanPapua New GuineaPeruPhilippinesQatarRomaniaRussiaRwandaSao TomÃ © and PrincipeSaudi ArabiaSenegalSierra LeoneSomaliaSri LankaSudanSurinameSyriaTajikistanTanzaniaThailandTogoTunisiaTurkeyTurkmenistanUgandaUkraineUnited Arab EmiratesUzbekistanVietnamYemenZambiaII. TERRITORIAL ENTITIES AND AUTHORITIES NOT RECOGNISED AS STATES BY ALL THE MEMBER STATES Taiwan(*) In respect of China, this does not include holders of the Hong Kong Special Administrative Region passport. Article 2 applies: Member States may decide whether to maintain or review their visa requirements in respect of such persons.